MEMORANDUM OF DECISION
In the second count of his complaint the Plaintiff asserted that under 11 M.R.S.A. § 2-316(5)(a) the Defendant’s sale to him of materials and labor to insulate the walls of the Plaintiff’s home not only breached an implied warranty but also constituted a per se violation of the Unfair Trade Practices Act. Our recent opinion in State v. Ford Motor Company, Me., 436 A.2d 866 (1981) addressed this issue and is controlling here.
The entry is:
Appeal denied.
Judgment affirmed.
All concurring.